Exhibit 10.1

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT, executed as of June 19, 2008, and
effective as of July 21, 2008, by and among Sunstone Hotel Investors, Inc., a
Maryland corporation (“Sunstone”), Sunstone Hotel Partnership, LLC, a Delaware
limited liability company (the “Operating Partnership”) and Robert A. Alter (the
“Executive”).

WHEREAS, Sunstone, the Operating Partnership and the Executive are parties to an
Employment Agreement (the “Original Employment Agreement”), effective as of the
Effective Date (as defined in the Original Employment Agreement), as amended by
that certain Amendment to Employment Arrangements, effective March 19, 2007
(together with the Original Employment Agreement, the “Employment Agreement”);

WHEREAS, as a result of the departure of Sunstone’s Chief Executive Officer, the
Executive was appointed interim Chief Executive Officer in March 2008; and

WHEREAS, Sunstone, the Operating Partnership and the Executive desire to amend
the Employment Agreement for the Executive’s continued service as Executive
Chairman and interim Chief Executive Officer of Sunstone and the Operating
Partnership;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

1. Position and Duties.

(a) The first sentence of Section 2(a)(i) of the Employment Agreement is amended
to read:

“During the Employment Agreement, the Executive shall serve as Executive
Chairman of Sunstone and the Operating Partnership and shall perform such
employment duties as are usual and customary for such positions and such other
duties as the Board of Directors of Sunstone (the “Board”) shall from time to
time reasonably assign to the Executive. The Executive will also serve as
interim Chief Executive Officer, until such time as the Board appoints a
permanent Chief Executive Officer.”

(b) The following is added to the end of Section 2(a)(i) of the Employment
Agreement:

“The Executive acknowledges that the Company is currently searching for a
permanent Chief Executive Officer. Upon the appointment of a new Chief Executive
Officer, this Agreement will be modified so that the Executive shall serve
solely as the Executive Chairman of Sunstone and the Operating Partnership and
shall perform such duties as are usual and customary for such positions. The
Executive may not terminate this Agreement for Good Reason (defined below) as a
result of the appointment of a permanent Chief Executive Officer.”



--------------------------------------------------------------------------------

(c) The first sentence of Section 2(a)(ii) of the Employment Agreement is
amended to read:

“During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees, to the extent
necessary to discharge the duties assigned to the Executive hereunder, to devote
his business time, energy, skill and best effort to the performance of such
duties in a manner that will faithfully and diligently further the business and
interests of the Company (it being understood that, until a permanent Chief
Executive Officer is appointed, the Executive shall devote to the Company at
least 20% of the average business time he has historically devoted to the
Company).”

2. Compensation

(a) The second sentence of Section 2(b)(i) of the Employment Agreement is
amended to read:

“Notwithstanding the foregoing, the Executive’s Base Salary shall be $275,000
per annum; provided, however, that during the period from July 21, 2008 until
such time as a permanent Chief Executive Officer is appointed, the Executive’s
Base Salary shall be $475,000 per annum.”

(b) The last sentence of Section 2(b)(ii) of the Employment Agreement is amended
to read:

“Notwithstanding the foregoing, (A) for so long as the Executive remains interim
Chief Executive Officer, his Annual Bonus will be determined based on the
following targets: (1) threshold target equal to 100% of earned salary for such
fiscal year; (2) mid-point target equal to 125% of earned salary for such fiscal
year (“Target Annual Bonus”); (3) high target equal to 150% of earned salary for
such fiscal year; and (4) superior (maximum) target equal to 200% of earned
salary for such fiscal year and (B) the provisions in this Section 2(b)(ii) will
cease to apply with respect to fiscal years after the fiscal year in which the
Executive ceases to be the interim Chief Executive Officer.”

(c) The last sentence of Section 2(b)(iv) of the Employment Agreement is deleted
and the following sentences shall take its place:

“For so long as the Executive remains interim Chief Executive Officer, his
annual equity award will be based on the following targets: (1) threshold target
equal to 150% of earned salary for such fiscal year; (2) mid-point target equal
to 200% of earned salary for such fiscal year; (3) high target equal to 250% of
earned salary



--------------------------------------------------------------------------------

for such fiscal year; and (4) superior (maximum) target equal to 300% of earned
salary for such fiscal year. Notwithstanding anything to the contrary in this
Section 2(b)(iv), the provisions of this Section 2(b)(iv) will cease to apply
with respect to fiscal years after the fiscal year in which the Executive ceases
to be interim Chief Executive Officer.”

3. Provisions Relating to Good Reason. The changes to the Employment Agreement
and the Executive’s employment with the Company effected by this Amendment No. 2
shall not constitute “Good Reason” under the Employment Agreement.

4. Termination Upon a Change in Control. The first sentence of Section 5 is
amended by adding the following to the end of the sentence:

“; provided, however, that if such termination occurs while the Executive is
interim Chief Executive Officer, then the Severance Amount shall be an amount
equal to three (3) times the sum of (x) the Base Salary in effect on the Date of
Termination plus (y) the Bonus Severance Amount in effect on the Date of
Termination.”

4. Effect on Employment Agreement. The terms of the Employment Agreement not
modified by this Amendment No. 2 will remain in force and are not affected by
this Amendment No. 2.

5. Miscellaneous. This Amendment No. 2 will be governed and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. Capitalized terms used but not defined in this
Amendment No. 2 are used with the meanings assigned in the Employment Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

“Executive”    Robert A. Alter

 

Sunstone Hotel Investors, Inc. By:       Name:     Title:   Sunstone Hotel
Partnership, LLC By:       Name:     Title:  